                           UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW JERSEY

 PENSION BENEFIT GUARANTY CORPORATION )
 1200 K Street, NW                           )       CLOSED
 Washington, DC 20005                        )
                                             )
                                  Plaintiff, )
                                             )
 v.                                          ) Case No.: 2:21-CV-01091-KM-
                                             ) ESK
                                             )
 CMG VENDING ENTERPRISES, INC.               )
 D/B/A CMG VENDING, INC.                     )
 as Plan Administrator for the               )
 CMG Vending, Inc. Pension Trust             )
 2614 Summit Ave.                            )
 Union City, NJ 07087-2319                   )
                                             )
                                 Defendant. )


                                  JUDGMENT BY DEFAULT
       The court has reviewed the Pension Benefit Guaranty Corporation’s Motion for Judgment

by Default against CMG Vending Enterprises, Inc. D/B/A/ CMG Vending, Inc. (“CMG”), the

Memorandum of Law and Declaration in support thereof, and the court having entered an Entry of

Default with respect to CMG, and good cause having been shown therefor, it is, by the court,

       ORDERED: that a judgment by default is entered in favor of the Pension Benefit Guaranty

Corporation under Fed. R. Civ. P. 55(b)(2); and it is

       FURTHER ORDERED: that the CMG Vending, Inc. Pension Trust (the “Pension Plan”)

is terminated under 29 U.S.C. § 1342(c); and it is

       FURTHER ORDERED: that the Pension Benefit Guaranty Corporation is appointed as

statutory trustee of the Pension Plan under 29 U.S.C. § 1342(c); and it is

       FURTHER ORDERED: that September 30, 2020, is established as the termination date of

the Pension Plan under 29 U.S.C. § 1348; and it is
        FURTHER ORDERED: that CMG and all other persons or entities having possession,

custody, or control of any records, assets, or other property of the Pension Plan shall transfer,

convey, and deliver all such records, assets, and property to the Pension Benefit Guaranty

Corporation.

        FUTHER ORDERED: The Clerk shall close the file.



Date:   June 1, 2021
                                                             /s/ Kevin McNulty
                                                           HON. KEVIN MCNULTY
                                                           United States District Judge




                                               2
